      Case 2:13-cr-00404-MCE Document 153 Filed 04/24/20 Page 1 of 1

1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                No. 2:13-CR-00404-MCE
12                    Plaintiff,
13          v.                                ORDER
14   CHRISTOPHER SEAN GEANAKOS,
15                    Defendant.
16

17         Defendant’s Request for a Recommendation for Full Term of Halfway House

18   (ECF No. 151) is DENIED.

19         IT IS SO ORDERED.

20   Dated: April 24, 2020

21

22

23

24

25

26

27

28
                                              1
